Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Arun A. Shome on 2/09/2022.

Cancel claim 10

Replace independent claim 1 with the following:
1. 	(Currently Amended)	A light emitting device comprising:
a first transistor;
an electrode having light reflectivity and light transparency;
a first conductive film having light reflectivity, the first conductive film being configured to be supplied with a constant potential;
a second conductive film having light reflectivity, the second conductive film disposed in a same layer as the first conductive film;
a light emission functional layer disposed in a layer between the electrode and the first conductive film; and

a first light emission region where the light emission functional layer and the first pixel electrode are in direct contact, the first light emission region being disposed where the first pixel electrode and the first conductive film overlap in a plan view; and
a first contact region where the second conductive film and the first pixel electrode overlap in the plan view, wherein
the second conductive film electrically connects between the first transistor and the first pixel electrode in the first contact region,
a first distance between the first conductive film and the electrode in a thickness direction of the first conductive film is same as a second distance between the second conductive film and the electrode in the thickness direction, and

the first pixel electrode completely overlaps the second conductive film in the plan view, and the first pixel electrode partially overlaps the first conductive film in the plan view.
Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of claim 1 “the second conductive film disposed in a same layer as the first conductive film, the first light emission region being disposed where the 
Dependent claims 2-9 and 11 are inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Koshihara (US Pub# 2010/0253222), Iwasaki (US Pub# 2011/0284898), Nozawa (US Pub # 2014/0361316), Hung et al. (US Pub# 2006/0114400), Chae et al. (US Pat #7480014), Yamazaki et al. US Pub# 2014/0361290, Ikeda et al. (US Pub# 2014/0340363).
Koshihara discloses a light emitting device (Fig. 5) comprising: a first transistor (Fig. 5: 12); an electrode (Fig.5: 36) having light reflectivity and light transparency, a first conductive film (Fig. 5: 24) having light reflectivity (40068), the first conductive film (24) being configured to be supplied with a constant potential, a second conductive film (Fig. 5: 24) having light reflectivity (40068), the second conductive film disposed in a same layer (such as layer 23) as the first conductive film (Fig. 5), a light emission functional layer (Fig. 5: 34) disposed in a layer between the electrode (36) and the first conductive film (24); and a first pixel electrode (Fig. 5: 33) disposed in a layer between the light emission functional layer (34) and the first conductive 
Iwasaki discloses a light emitting device (see (0002) comprising a first transistor (Fig. 3: 112 formed in region 46R and at least (0048 and 0060), a second transistor (Fig. 3: 112 formed in region 46G and at least (0048 and 0060), a first pixel electrode (Fig. 3: 52 formed in region 46R and at least (0049) that is electrically connected to the first transistor (112; electrically connected via contacts holes 67 and 68 and see at least (0065), a second pixel electrode (Fig. 3: 52 formed in region 46G and at least (0049) that is electrically connected to the second transistor (112; electrically connected via contacts holes 67 and 68 and see at least 0065), a first reflection layer (Fig. 3: 63 formed in region 46R and at least 0064) that is formed of a light reflecting material ({0065), the first reflection layer (63) is provided between the first transistor (112 in region 46R) and the first pixel electrode (52 in region 46R) so as to be overlapped with the first pixel electrode (Fig. 3: 52), a second reflection layer (Fig. 3: 63 formed in region 46G and at least (0064) that is formed of a light reflecting material (0065), the second reflection layer (63 in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896